Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8 and 14-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bao (CN 203733893 U, machine translation for rejection below).
As to claim 1, Bao discloses a battery (figures 1-5), comprising: 
an electrode assembly (2-bare cell); and 
a package (1-packaging bag) enclosing the electrode assembly (Figure 1);
wherein the battery further comprises a plurality of bonding portions (3-adhesive layer) located between the package and the electrode assembly [0031], 
wherein at least partially of the plurality of bonding portions are disposed at interval (figures 1-5).
As to claim 2, Bao further discloses each of the plurality of bonding portions has a thickness of about 1 m to 50 m (1-100m [0011], specifically 50m [0012].
As to claim 4, Bao discloses the plurality of bonding portions are arranged in an array (Figures 1-5, [0015]).
As to claim 5, Bao discloses the plurality of bonding portions are arranged in a dot array or a strip array (Figures 1-5, [0015]).
As to claim 8, Bao discloses a distance between the topmost bonding portion and a top edge of the battery in a length direction of the battery is 0 mm; and a distance between the outermost bonding portion and a side edge of the battery in a width direction of the battery is 0 mm because as seen in figure 2 the adhesive dots are at the edges in the top side and the side edge.
As to claim 14, Bao discloses the plurality of bonding portions are identical (figures 1-5).
As to claim 15, Bao discloses the total area of the plurality of bonding portions accounts for 30-80 % and specifically 60% and 40% of the surface area of the electrode assembly ([0046] thus reading on 5% to 100% of the surface area of the electrode assembly).
As to claim 16, Bao discloses the electrode assembly comprises a first outer surface and a second outer surface in a thickness direction of the battery (either the major planes or the minor planes of the battery), and the plurality of bonding portions are disposed on at least one of the first outer surface and the second outer surface (the adhesive dots are on at least a major surface and on both minor surfaces-Figures 1-2).
As to claim 17, Bao discloses a battery, comprising: 
an electrode assembly(2-bare cell); and 
a package (1-packaging bag) enclosing the electrode assembly (figure 1);
wherein the battery further comprises a plurality of bonding portions located between the package and the electrode assembly, wherein at least partially of the plurality of bonding portions are arranged in an array (figures 1-5).
As to claim 18, Bao further discloses the plurality of bonding portions are arranged in a dot array (figure 1).
As to claim 19, Bao discloses each of the plurality of bonding portions has a circular shape, rectangular shape, or triangular shape [0015].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao (CN 203733893 U, machine translation for rejection below) in view of Shin et al. (US 2018/0309108 A1).
As to claim 3, Bao discloses the electrode assembly comprises a first electrode, a second electrode [0034], but is silent on an adhesive layer disposed between the electrodes.
Shin et al. discloses a battery and teaches a separator having an adhesion layer between the electrodes, which improves the bonding between the electrode and separator [0006].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include an adhesive layer between the electrodes in order to improve bonding between the electrodes and separator.
As to claims 12-13, Bao discloses the plurality of bonding portions form a plurality of bonding units extending in a first direction (length or diagonal) of the electrode assembly (figure 1), but does not disclose each bonding unit comprises at least two of the plurality of bonding portions partially overlapping in a thickness direction of the battery.
Shin discloses an adhesion having two layers overlapping in the thickness direction (131a, 131c).  The layers can have different affect [0007].  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have two layers of adhesive to have each side specified for which layer to be adhered to the case or the electrode group.


Claim(s) 6, 7, 9-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao (CN 203733893 U, machine translation for rejection below) in view of Kim (WO 2019/146872 A1, US 2022/0131217 A1 is used as an English equivalent).
As to claim 6, Bao discloses the plurality of bonding portions are arranged in a dot array.  However, Boa is silent of a minimum distance between two adjacent bonding portions in a diagonal direction of the battery is in a range of 0 to 100 mm.
Kim discloses a battery having an adhesive dots (130) between the electrode group and the case (Figure 1a).  Kim discloses the adhesives have a pitch of 1-5 mm [0021]. Kim further teaches that if the pitch between the adhesives is too large or the dot sizes of the adhesives are too small, a required level of adhesion strength between the electrode assembly and the laminate exterior case cannot be secured even though the electrolyte solution can be discharged efficiently [0097].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include the dots in a pitch of 1-5 mm this would give a level of adhesion strength between the electrode assembly and the laminate exterior case cannot be secured even though the electrolyte solution can be discharged efficiently.
As to claim 7, Bao discloses the plurality of bonding portions are arranged in a dot array; a distance between two adjacent bonding portions in a length direction of the battery is in a range of 1-5 mm and a distance between two adjacent bonding portions in a width direction of the battery is in the range 1-5 mm [009, 0095] thus falling within the claimed range of 0 to 500 mm; and, a distance between two adjacent bonding portions in a width direction of the battery is in the range of 0 to 100 mm.  Kim further teaches that if the space between the adhesives is too large or the dot sizes of the adhesives are too small, a required level of adhesion strength between the electrode assembly and the laminate exterior case cannot be secured even though the electrolyte solution can be discharged efficiently [0097].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include the dots in a pitch of 1-5 mm this would give a level of adhesion strength between the electrode assembly and the laminate exterior case cannot be secured even though the electrolyte solution can be discharged efficiently.
As to claim 9, Bao discloses the dots having a circular shape [0015] but does not disclose the radius of 0.1 to 500 mm.  Kim discloses the battery with adhesive dots with a diameter of 0.8-5mm [0021] thus a radius of 0.4-2.5mm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As to claim 10, Bao discloses each of the plurality of bonding portions has a rectangular shape, and comprises a first side extending in a width direction of the battery, and a second side extending in a length direction of the battery [0015]. But does not disclose the length of the first side is in the range of 0.1 to 1000 mm, and the length of the second side is in the range of 0 to 1000 mm.
Kim discloses a battery with adhesive dots in quadrangle shaped [0016].  Kim discloses the diameter size to be 1-5mm [0021].  Thus, the size of the rectangular would be 1-5mm. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As to claim 11, Bao discloses each of the plurality of bonding portions has a triangular shape; in a length direction of the battery, but is silent on  the bonding portion has a height of in the range of 0.1 to 1000 mm; and, the bottom angle of the bonding portion is in the range of 0.10 to 90.
Kim discloses a battery with adhesive dots in quadrangle shaped [0016].  Kim discloses the diameter size to be 1-5mm [0021].  Thus, the size of the triangle would be 1-5mm. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

As to claim 20, Bao discloses the plurality of bonding portions are arranged in a dot array (Figures 1-5), but does not disclose a minimum distance between two adjacent bonding portions in a diagonal direction of the battery is in a range of 0 to 100 mm.
Kim discloses a battery having an adhesive dots (130) between the electrode group and the case (Figure 1a).  Kim discloses the adhesives have a pitch of 1-5 mm [0021]. Kim further teaches that if the pitch between the adhesives is too large or the dot sizes of the adhesives are too small, a required level of adhesion strength between the electrode assembly and the laminate exterior case cannot be secured even though the electrolyte solution can be discharged efficiently [0097].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include the dots in a pitch of 1-5 mm this would give a level of adhesion strength between the electrode assembly and the laminate exterior case cannot be secured even though the electrolyte solution can be discharged efficiently.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808. The examiner can normally be reached Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Maria Laios/              Primary Examiner, Art Unit 1727